DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on July 27, 2021 in which claims 1-20 are pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view the new ground of rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1, 5-10, 15, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (JP 201510456 A) in view of Killian et al. (US 2007/0211145).
In regard to claim 1, Yokoyama discloses a method comprising:
(31) disposed onboard a vehicle system moving along the route, the first image data depicting the route at the location of interest prior to passage of the vehicle system over the route at the location of interest (see at least page 46 3rd paragraph);

obtaining second image data of the route at the location of interest from a second optical sensor (32) disposed onboard the vehicle system, the second image data depicting the route at the location of interest after passage of the vehicle system over the route at the location of interest ((see at least page 46 3rd paragraph); and
determining whether a change in the route  (change of the route corresponds of abnormality) has occurred at the location of interest (see at least pages 46, 47, 48, 52) .
Yokoyama does not clearly disclose a comparison between the first image and second image is used to determine the change in the route.
 Killian et al. discloses comparing the first image with the second image (see at least claims 15-17).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yokoyama with the comparing technique of Killian et al. because such modification would improve safety of the vehicle by accurately detecting abnormality in the rails.

In regard to claim 5, Yokoyama discloses wherein obtaining the first image data occurs from the first optical sensor disposed at a leading end of the vehicle system and (see at least page 46 3rd paragraph). 

In regard to claim 6, Yokoyama discloses wherein the vehicle system is formed from at least a leading vehicle and a trailing vehicle, and obtaining the first image data occurs from the first optical sensor disposed on the leading vehicle and obtaining the second image data occurs from the second optical sensor disposed on the trailing vehicle (see at least page 46 3rd paragraph).

 	In regard to claim 7, Yokoyama discloses wherein obtaining the second image data occurs responsive to a defined period of time expiring following obtaining the first image data, the defined period of time based on a distance between the first optical sensor and the second optical sensor (implicit since one camera is located in the leading car and the other camera is located in the trailing car) and a speed at which the vehicle system is moving (see at least page 46 3rd paragraph).

 	In regard to claim 8, Yokoyama discloses wherein determining whether the change in the route has occurred includes obtaining a mirror image of the first image data or the second image data, and comparing the mirror image with the first image data or the second image data (see at least pages 46-52).

 	In regard to claim 9 Yokoyama discloses wherein determining whether the change in the route has occurred includes determining a reference location in the first (see at least pages 46-52),
wherein determining whether the change in the route has occurred is based on the difference (see at least pages 46-52).

 	In regard to claim 10, Yokoyama discloses wherein obtaining the first image data includes obtaining a first set of image frames of the route and obtaining the second image data includes obtaining a second set of image frames of the route, and determining whether the change in the route has occurred includes comparing the first set of the image frames with the second set of the image frames (see at least pages 46-52).

 	In regard to claim 15, Yokoyama discloses wherein the change in the route includes one or more of a bend in a rail of a track (curve rail), an indentation in the route, a rut in the route, a pothole in the route, or an uncleaned area of the route (see at least pages 35 last paragraph).

As to claims 16, 18, 19 and 20, they are system claims that recite substantially the same limitations as the corresponding method claims 1 and 5   As such, claims 16, 18, 19 and 20 are rejected for substantially the same reasons given for the corresponding claims 1 and 5 above and are incorporated herein.



6.	Claim 2, 4, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (JP 201510456 A) in view of Killian et al. (US 2007/0211145) as applied to claims 1 and 16 above and further in view of Bartonek et al. (US 20170115166).
In regard to claims 2, 4 and 17, the combination of Yokoyama and Killian et al. meets the limitations of claims 1 and 16 but does not particularly disclose determining whether an ambient temperature exceeds a designated upper limit, wherein obtaining one or more of the first image data or the second image data occurs responsive to determining that the ambient temperature exceeds the designated upper limit; determining the ambient temperature from an off-board system that is off-board the vehicle system.
Bartonek et al. discloses determining whether an ambient temperature exceeds a designated upper limit (see at least [0017], [0018]), wherein obtaining one or more of the first image data or the second image data occurs responsive to determining that the ambient temperature exceeds the designated upper limit (see at least [0017], [0018]); determining the ambient temperature from an off-board system that is off-board the vehicle system (see at least [0017], [0018]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yokoyama and Killian et al. with the thermal temperature feature of Bartonek et al. because such modification would improve reading of track temperature to thereby rendering temperature reading accurate and reliable.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (JP 201510456 A) in view of Killian et al. (US 2007/0211145)  and Bartonek et al. (US 20170115166) as applied to claim 2 above and further in view of Groeneweg et al. (US 2009/0173839).
 	In regard to claim 3, Bartonek discloses determining the ambient temperature from a sensor, but does not disclose that the sensor is located onboard of the vehicle system.
 	Groeneweg et al. discloses the above limitation.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yokoyama, Killian et al., and Bartonek et al. with the thermal temperature sensor being located onboard the vehicle of Groeneweg et al. in order to improve the versatility of collecting sensor information.

8.	Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (JP 201510456 A) in view of Killian et al. (US 2007/0211145) as applied to claim 1 above and further in view of Naithani et al. (US 2015/0268172).
 	In regard to claims 11-14, the combination of Yokoyama and Killian et al. does not explicitly discloses the limitations of claims 11-14
	Naithani et al. discloses wherein the vehicle system is a first vehicle system, and further comprising:
notifying an off-board protection system of the change in the route, the off-board protection system issuing a movement authority to one or more additional vehicle (see at least [0064]-[0067]); wherein the vehicle system moves along the route according to a reduced speed limit issued by an off-board protection system, and further comprising notifying the off-board protection system that the change in the route has not occurred (see at least [0064]-[0067]); and
receiving a modification or elimination of the reduced speed limit from the off-board protection system responsive to the off-board protection system being notified that the change has not occurred(see at least [0064]-[0067]); communicating a request to an off-board system to one or more of inspect or repair the route at the location of interest responsive to determining that the change in the route has occurred(see at least [0064]-[0067]); restricting a speed at which the vehicle system moves along the route responsive to determining that the change in the route has occurred(see at least [0064]-[0067]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yokoyama and Killian et al. with the features of Naithani et al. because such modification would improve safety and preventing derailment of the rail vehicle.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stein, US 2017/0270372 discloses detecting features of a road plane.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661